NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

              MARCELINO ESCOBAR,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2012-7097
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-3406, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: July 12, 2013
                ______________________

    THOMAS R. BENDER, Chisholm Chisholm & Kilpatrick,
Ltd., of Providence, Rhode Island, argued for claimant-
appellant. Of counsel on the brief was CHRISTOPHER J.
CLAY, Disabled American Veterans, of Cold Springs,
Kentucky.

    DOMENIQUE G. KIRCHNER, Trial Attorney, Commer-
cial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
respondent-appellee.  On the brief were STUART F.
2                           MARCELINO ESCOBAR   v. SHINSEKI

DELERY, Acting Assistant Attorney General, JEANNE E.
DAVIDSON, Director, SCOTT D. AUSTIN, Assistant Director,
and A. BONDURANT ELEY, Trial Attorney. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and LARA K. EILHARDT, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.

                  ______________________

    Before RADER, Chief Judge, MOORE, Circuit Judge and
                  BENSON, District Judge. *
RADER, Chief Judge.
    The United States Court of Appeals for Veteran
Claims (Veterans Court) affirmed the decision of the
Board of Veteran’s Appeals (Board) that Marcelino Esco-
bar was not entitled to total disability resulting from
individual unemployability (TDIU). Because Mr. Escobar
appeals issues of fact beyond this court’s statutory juris-
diction, this court dismisses.
                            I.
    Mr. Escobar served in the Army from January 1947 to
June 1949. Shortly after he began serving, Mr. Escobar
was injured by an accidental gunshot to the abdomen.
Thereafter, from October 28, 1947 to January 12, 1998, he
was rated at 30% disability for service-connected residu-
als from the gunshot. Mr. Escobar’s rating was increased
to 60% on January 13, 1998.
    In April 2006, Mr. Escobar filed a claim for TDIU un-
der 38 C.F.R. § 4.16. The Regional Office (RO) denied


     * Honorable Dee V. Benson, District Judge, United
States District Court for the District of Utah, sitting by
designation.
MARCELINO ESCOBAR   v. SHINSEKI                         3
entitlement to a TDIU rating in August 2006 because the
RO did not find Mr. Escobar “unable to secure or follow a
substantially gainful occupation as a result of service
connected disabilities.” J.A. 12; 38 C.F.R. § 4.16(a).
    After the denial of a TDIU rating, Mr. Escobar was af-
forded a hearing before a VA Decision Review Officer in
January 2007. At that hearing, Mr. Escobar testified
about his TDIU claim. He testified that he was a
“[p]hysician [t]echnician” which required him to “look
trough [sic] a microscope” and “work night shifts.” J.A.
20. He also testified that he “felt a lot of fatigue,” had
“back aches,” and his “hips hurt.” Id. Mr. Escobar then
testified that he retired “at the end of 1993” to receive
social security benefits. J.A. 21.
    A month after the hearing, in February 2007, Mr. Es-
cobar had a “muscles” exam and stomach exam to evalu-
ate any functional impairment associated with his
service-connected injury.    The “muscles” examination
report indicated that Mr. Escobar had retired in 1999
after working as a medical technologist. J.A. 33. The
examiner noted that if Mr. Escobar was still working, his
service-connected disability would limit his performance
because he would be unable to lift more than fifty pounds,
bend forward or carry more than fifty pounds. J.A. 34.
The examiner further noted that the Veteran would be
able to perform his activities at a computer station. Id.
The stomach examination report indicated that the Vet-
eran’s service-connected gunshot wound had not left any
sequelae, that the Veteran had retired in 1996, and that
he was eligible for retirement by reason of age and work.
J.A. 38–39.
    Based on the record—including the February 2007
exams—the Board denied service connection for TDIU.
More specifically, the Board determined “the Veteran’s
service-connected disabilities do not preclude the Veteran
from obtaining and sustaining substantially gainful
4                            MARCELINO ESCOBAR   v. SHINSEKI
employment. While the Veteran’s service-connected
disabilities would limit him from heavy lifting and bend-
ing over, he would have the ability to work at a comput-
er.” J.A. 54–55.
    Mr. Escobar appealed the denial of a TDIU rating. In
his appeal to the Veterans Court, Mr. Escobar argued
that the Board erred by failing to “recognize that no
medical opinion sufficiently addressed TDIU.” J.A. 5.
However, the Veterans Court concluded “[t]he Board
rendered its TDIU determination by relying on several
medical reports describing Mr. Escobar’s employment
situation and the occupational effects of his disabilities.”
Id. Thus, a single judge of the Veterans Court affirmed
the Board. Mr. Escobar appeals.
                             II.
    This court’s jurisdiction to review the Veterans Court
decision is defined by 38 U.S.C. § 7292. This court has
exclusive jurisdiction to interpret statutory provisions and
reviews the Veterans Court’s statutory interpretations
without deference. 38 U.S.C. § 7292(c); Cook v. Principi,
353 F.3d 937, 938 (Fed. Cir. 2003). Except to the extent
that a constitutional issue is presented, this court may
not review “a challenge to a factual determination,” or “a
challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2); Cook, 353 F.3d at
938–39.
     As an initial matter, Mr. Escobar frames his objec-
tions to the adequacy of the VA’s medical opinions as a
constitutional due process violation. However, it is well-
established that an appellant’s mere characterization of
an issue as constitutional “does not confer upon [this
court] jurisdiction that [it] otherwise lack[s].” Helfer v.
West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Mr. Escobar
fails to show how having received a hearing and two
separate medical opinions—that both the Board and
Veterans Court determined contained sufficient detail—
MARCELINO ESCOBAR   v. SHINSEKI                           5
resulted in insufficient due process or a violation of his
constitutional rights.
     Finding no genuine constitutional issue, this court
turns to Mr. Escobar’s arguments of alleged statutory or
regulatory interpretation. First, Mr. Escobar argues that
because the Board—as affirmed by the Veterans Court—
failed to “recognize that no medical opinions sufficiently
addressed TDIU,” the Veterans Court misinterpreted 38
U.S.C. § 5103A(d)(1) by failing to require an opinion
“necessary to make a decision.” The duty to assist in
Section 5103A(a)(1) obligates the VA to make reasonable
efforts to assist the veteran in “obtaining evidence neces-
sary to substantiate [a] claim.” 38 U.S.C. § 5103A(a)(1).
In the case, as here, where the claim is for disability
compensation, the duty to assist “shall include providing a
medical examination or obtaining a medical opinion when
such an opinion is necessary to make a decision on the
claim.” 38 U.S.C. § 5103A(d)(1) (emphasis added).
     However, the Veterans Court neither interpreted
Section 5103A(d)(1) nor expressly referenced it. And,
contrary to Mr. Escobar’s arguments, the Veterans Court
did not impliedly interpret Section 5103A(d)(1) to mean
that a medical opinion need not contain any explanation
of the basis for the opinion provided. Instead, the Veter-
ans Court concluded “[t]he Board rendered its TDIU
determination by relying on several medical reports
describing Mr. Escobar’s employment situation and the
occupational effects of his disabilities.” J.A. 5. Thus,
there is no statutory or regulatory interpretation at issue
here—it is a factual question outside of this court’s juris-
diction.
    Furthermore, Mr. Escobar concludes that the Veter-
ans Court misinterpreted the words of 38 U.S.C.
§ 5103A(d)(1)—“an examination or opinion [] necessary to
make a decision”—to “mean something less than an
opinion that addresses the plain language” of 38 C.F.R.
6                            MARCELINO ESCOBAR   v. SHINSEKI
§ 4.16(a), i.e., an opinion that explicitly addresses whether
or not a veteran is “unable to secure or follow a substan-
tially gainful occupation.” Appellant’s Br. 17. Whether
an opinion addresses the exact language of Section 4.16 is
a question of sufficiency of evidence and again a factual
determination not properly before this court. Moreover,
the Veterans Court concluded that there was no evidence
“that the record medical evidence left the Board unin-
formed on the issue of unemployability, or that an addi-
tional medical opinion was warranted.” J.A. 6. These are
factual determinations, not statutory or regulatory inter-
pretations. Thus, contrary to Mr. Escobar’s argument,
nothing in the record indicates the Veterans Court misin-
terpreted 38 U.S.C. § 5103A(d)(1) or 38 C.F.R. § 4.16.
    Finally, Mr. Escobar argues “the adequacy of an ex-
pert’s conclusion and rationale must be treated as a
question of law subject to independent judicial review to
insure a more uniform application of the ‘adequacy’ re-
quirement.” Reply Br. 12–13. However, whether a medi-
cal opinion is “adequate” is squarely a question of fact.
See, e.g., Pathak v. Shinseki, 412 F. App’x 301, 303–304
(Fed. Cir. 2011) (noting this court lacks jurisdiction to
review fact-based assertions of deficiencies in VA medical
examinations); Rayburn v. Peake, 306 F. App’x 580, 582
(Fed. Cir. 2009) (“Determining whether previous [VA]
examinations are adequate is a question of fact that falls
outside this court's jurisdiction.”). Even the cases that
Mr. Escobar cites as support for an adequacy requirement
explicitly acknowledge that “[w]hether a medical opinion
is adequate—and consequently, whether the Secretary
complied with his duty to assist—are factual determina-
tions by the Board.” Mitchell v. Shinseki, 25 Vet. App. 32,
43 (2011) (emphasis added).
                            III.
    Mr. Escobar appeals questions of fact. This court has
no jurisdiction over such questions.
MARCELINO ESCOBAR   v. SHINSEKI   7

                      DISMISSED
   No costs.